This is a suit in which plaintiff seeks to recover from the liability insurance carrier *Page 127 
of a bus line operator for injuries sustained in an accident while a paying passenger on a bus. This suit was consolidated for trial and for submission on appeal with that of Elkins v. Travelers Indemnity Company, La. App., 41 So. 2d 123.
The facts involved are set forth in our opinion this day rendered in the above styled case, and for the reasons set forth therein the judgment appealed from in this case is affirmed at appellant's cost.